 




EXHIBIT 10.9


Terms Schedule to Employment Agreement


Name
Ryan Primmer
Scheduled Term
From January 1, 2014, through the 3rd anniversary of that date (the “Initial
Term”) and shall then renew automatically for one-year periods (each, an
“Extension Term”) until you or the Company gives notice to the other of
nonrenewal at least 90 days before the end of the then applicable Extension Term
(the Initial Term together with any Extension Terms, the “Scheduled Term”).
Positions; Reporting
Managing Director of the Company
You will also be employed as a senior executive officer of such other members of
the Group as designated by the Board and approved by the board of directors of
such subsidiaries without additional compensation.
Initially, you will report directly to the Chief Executive Officer (“CEO”).
Starting Salary
$500,000
Annual Incentive
You will receive a guaranteed bonus for the H2 2013 performance cycle equal to
$2,500,000, subject to the terms of the Agreement and your continued employment
with the Company through the date such bonus is paid in 2014. The H2 2013
performance bonus will be paid in cash or equity, or a combination thereof, in
the Company’s sole discretion.
2014 Calendar Year Annual Incentive:
•    Amount: 
o Target: $4,000,000
o Maximum: $8,000,000
o Minimum: $0
•    Determination:
o 75% will be based on the achievement of performance goals; provided that such
amount may not be more than $6,000,000 (“Performance Portion”)
o 25% will be determined by the CEO and approved by the Board based on the
achievement of initiatives to be established by the CEO and approved by the
Board; provided that such amount may not be more than $2,000,000 (the
“Initiatives Portion”)
•    Form: 40% paid in cash and 60% paid in Annual Incentive Equity
Post-2014 Calendar Year Annual Incentive:
The amount, method of determination and form of your Annual Incentive for
periods after the 2014 calendar year will be determined in the discretion of the
Company.







--------------------------------------------------------------------------------




Annual Incentive Equity
Your Annual Incentive Equity with respect to the 2013 (if any) and 2014 Calendar
Year Annual Incentive will vest in three equal annual installments on each of
the first three anniversaries of the date of grant if you remain employed with
the Company through such dates, subject to the terms of Section 6 of the
Agreement, the terms of the Company equity plan under which it is granted and
the terms of your award agreement.
The form and vesting schedule of your Annual Incentive Equity for periods after
the 2014 calendar year will be determined in the discretion of the Company.
Good Reason
Good Reason will include (i) a material diminution in your position, duties,
responsibilities or authority; (ii) no longer reporting to Daniel Coleman or his
successor(s); (iii) no longer being a member of KCG’s Management Committee (or
its successor); or (iv) moving your principal work location more than 50 miles
except under exigent circumstances.
Additional Benefits upon a Termination without Cause or with Good Reason
If, during your Scheduled Term, the Company terminates your employment without
Cause or you terminate your employment with Good Reason, subject to
Section 6(h), (i) your Performance Awards immediately will vest in full and,
(ii) if such termination is before the payment of any portion of your guaranteed
bonus for the H2 2013 performance cycle, then you will receive $2,500,000 (less
any portion of your guaranteed bonus already paid) in a cash lump sum within 90
days after your employment is terminated.
Additional Benefits upon a Termination without Good Reason
If, during your Scheduled Term, you terminate your employment without Good
Reason, subject to Section 6(h), your Annual Incentive Equity earned with
respect to service during the Scheduled Term will continue to vest on the
vesting dates specified in the applicable award agreement (as if your employment
had continued) (provided that, if such Annual Incentive Equity is in the form of
options or stock appreciation rights, they will remain exercisable for 90 days
after vesting).
Non-Competition Period
The Non-Competition Period will be 6 months after the end of your employment for
any reason
Non-Solicitation Period
The Non-Solicitation Period will be 18 months after the end of your employment
for any reason; provided, however, that the Non-Solicitation Period will be
reduced to 6 months after a termination without Cause or termination for Good
Reason following a Change in Control.
Non-Compete/Non-Solicit Payments
If either (1) during your Scheduled Term, the Company terminates your employment
without Cause or you terminate your employment with Good Reason or (2) during
your Scheduled Term, you resign without Good Reason and the Company elects to
have you comply with Section 8(c) and Section 8(d) of the Agreement, subject to
your execution of the Release in accordance with Section 6(h)(1) of the
Agreement, the Company will pay you non-compete/non-solicit payments equal to
two times your monthly Salary at the end of each month during your
Non-Competition Period (the “Non-Compete/Non-Solicit Payments”). If you fail to
comply with Section 8(c) until the end of the Non-Competition Period or
Section 8(d) until the end of the Non-Solicitation Period, other than any
isolated, insubstantial and inadvertent failure that is not in bad faith, you
will repay to the Group any paid Non-Compete/Non-Solicit Payments and forfeit
any unpaid Non-Compete/Non-Solicit Payments. For the avoidance of doubt, if the
Company does not elect, pursuant to clause (2) of the first sentence of this
section to make the Non-Compete/Non-Solicit Payments, (i) you will not be
obligated to comply with Section 8(c) or Section 8(d) of the Agreement after
your employment with the Company and (ii) the benefits referred to in the
section entitled “Additional Benefits upon a Termination without Good Reason”
will not be subject to your complying with Section 8(c) and Section 8(d) of the
Agreement.
Address
[Redacted for filing purposes]


2

